

[exhbit101133114image1.jpg]



Executive Compensation Clawback Policy
January 28, 2014

In the event of a restatement of CONSOL Energy Inc.'s (the "Company") financial
results (other than due to a change in applicable accounting rules or
interpretations), the result of which is that any performance-based compensation
paid during the three years preceding such restatement would have been lower had
it been calculated based on such restated results, the Compensation Committee of
the Board of Directors (the "Committee") shall review such performance-based
compensation.
If the Committee determines that the amount of any such performance-based
compensation actually paid or awarded to an executive officer (the "Awarded
Compensation") would have been a lower amount had it been calculated based on
such restated financial statement (the "Adjusted Compensation"), and that such
executive officer engaged in intentional or unlawful misconduct which materially
contributed to the need for such restatement, then the Committee shall, except
as provided below, seek to recover for the benefit of the Company the excess of
the Awarded Compensation over the Adjusted Compensation (the "Excess
Compensation").
The Committee shall not seek recovery of Excess Compensation if the Committee
determines that to do so would be (i) unreasonable or (ii) contrary to the
interests of the Company. In making such determination, the Committee shall take
into account such considerations as it deems appropriate including, but not
limited to, (A) the likelihood of success to recover the claimed Excess
Compensation under governing law versus the cost and effort involved, (B) the
assertion of a claim may prejudice the interests of the Company, including in
any related proceeding or investigation, (C) the passage of time since the
occurrence of the applicable fraud or unlawful conduct and (D) the existence of
any pending legal proceeding relating to the applicable fraud or unlawful
conduct.
Before the Committee determines to seek recovery pursuant to this policy, it
shall provide to the applicable executive officer written notice and the
opportunity to be heard at a meeting of the Committee (which may be in-person or
telephonic, as determined by the Committee).
If the Committee determines to seek a recovery pursuant to this policy, it may
make a written demand for repayment from the executive officer and, if the
executive officer does not within a reasonable period tender repayment in
response to any demand, and the Committee determines that he or she is unlikely
to do so, the Committee may seek a court order against the executive officer for
such repayment and/or withhold any such repayment from any compensation due and
payable to the applicable executive officer.
For the purposes of this policy, (i) the term "executive officer" shall refer to
any "officer" of the Company for purposes of Section 16 of the Securities
Exchange Act of 1934, as amended, as determined from time to time by the
Company's Board of Directors, and (ii) the term "performance-based compensation"
means all bonuses and other incentive and equity compensation awarded to each of
the Company's executive officers on or after January 28, 2014, the amount,
payment and/or vesting of which was calculated based wholly, or in part, on the
application of objective financial performance criteria measured during any part
of the period covered by the restatement.
Any determination or other action by the Committee pursuant to this policy shall
be made and taken by a vote of a majority of its members.
[remainder of page intentionally left blank]
    








[Signature Page for Executive Compensation Clawback Policy]
IN WITNESS WHEREOF, the undersigned have agreed to and executed this Policy
effective as of the day and year indicated at the top of the prior page. This
Policy may be executed in more than one counterpart, each of which is deemed to
be an original and all of which taken together constitute one and the same
agreement.
/s/ J. Brett Harvey    
J. Brett Harvey
Chairman and Chief Executive Officer
/s/ Nicholas J. DeIuliis    
Nicholas J. DeIuliis
President
/s/ Stephen W. Johnson    
Stephen W. Johnson
Executive Vice President & Chief Legal and
Corporate Affairs Officer
/s/ David M. Khani    
David M. Khani
Executive Vice President & Chief Financial Officer
/s/ James C. Grech    
James C. Grech
Executive Vice President & Chief Commercial Officer

